Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending. Claims 1-20 are rejected.

Amendments to the claims have been recorded.


Response to Amendment

Applicant’s arguments regarding the 101 rejection are persuasive and as such the 101 rejection has been removed.

Regarding Applicant’s arguments of Skillsater nowhere recites retrieving a tipping point of a load based on compression of deformable objects. Examiner strongly disagrees.  Skillsater teaches (Skillsater para 92; if for example a mechanical suspension system [deformable object i.e. hydraulic, air, spring. Tire obtaining desired weight information of load being currently transported calculating the total force carried by each wheel.  That is liftable in the vertical direction for predicting and risk of rollover i.e. tip over] is used instead of a hydraulic or air suspension system, the level of suspension compression may instead be detected by means of a position sensor located at each wheel for detecting current load condition.)


Regarding Applicant’s arguments of Furthermore, insofar as Skillsater could be said to calculate lateral forces and model calculations based on rigid bodies or articulated joints, Skillsater nowhere recites that the particular method by which the forces and/or calculations are calculated/modeled is the finite element method, as opposed to other numerical methods such as the boundary element method, the finite difference method, the discrete element method, etc. Examiner strongly disagrees, Skillsater discloses (Skillsater para 89, calculating [simulating] a lateral force F acting a working machine) Also (Para 97, The calculations are modeled [simulated] based on rigid body or articulated joint).  
  It is further noted that Applicant argues “finite element method” whereas the claims recite “finite element analysis”.  Finite Element Method (FEM) is known in the art of calculation based on a three by three matrix and can be simply performed using paper and pin, whereas Finite Element Analysis (FEA) comprises of a series of FEM and us usually performed on a computational device to simulate modeling of objects.  Skillsater, clearly shows this simulation based on the topographic data [magnitude of angle and direction based on location] and load weight [gravitational magnitude and direction based on location] system to calculated rollover see fig. 4-8 which clearly is FEA.  Additionally, FEM is not only on non-ridge bodies, and Skillsater’s calculations are not only on ridged bodies.  Skillsater clearly recited “rigid body” but also recites “articulated joints” in paragraph 89.  Also, Skillsater para 92 described FEM based on Fluid flow; (Skillsater para 92; if for example a mechanical suspension system[deformable object i.e. hydraulic, air, spring. Tire obtaining desired weight information of load being currently transported calculating the total force carried by each wheel.  That is liftable in the vertical direction for predicting and risk of rollover i.e. tip over] is used instead of a hydraulic or air suspension system, the level of suspension compression may instead be detected by means of a position sensor located at each wheel for detecting current load condition.) 

Regarding Applicant’s arguments of Assuming ad arguendo that Skillsater's "determin[ing] the current maximal allowed ground gradient" (pp. [0096]) or "autonomously perform[ing] many different actions, such as stopping or slowing down the working machine by decreasing the speed or activating brakes, autonomously selecting an alternative route, alerting a driver about the predicted risk, or the like" (pp. [0150]) are equivalent to performing a corrective action, which Applicant does not concede, Skillsater could not be reasonably said to perform these actions "responsive to determining that the center of gravity of the load is within a threshold distance of the tipping Page 6 of 9 point." Examiner strongly disagrees, Skillsater users “ground gradient” to calculate rollover.  Examiner has equated rollover with tipping point. Skillsater different actions, such as stopping or slowing down the working machine by decreasing the speed or activating brakes, selecting an alternative route, alerting a driver about the predicted risk, or the like ‘IS’ the “responsive to determine that the center of gravity [based on the ground gradient and weight distribution of the load] of the load is within a threshold distance [close to rollover] of the tipping point [rollover].   

Additionally regarding "Determining the maximal allowed ground gradient" is performed responsive to having "knowledge of the total mass and the position of the total center of mass of the working machine" (pp. [0096]).  Examiner notes that “knowledge of the total mass and the position of the total center of mass of the working machine” is constantly calculated by Skillsater as Applicant clearly points out. “Skillsater calculates (FEA simulation) the center of gravity of the load in determining the current maximal allowed ground gradient for the working machine,”

Regarding Applicant’s arguments of The autonomous actions are performed when "a risk for working machine rollover has been predicted" (pp. [0150]). According to paragraph [0010], Skillsater's system "predict[s] a risk for working machine rollover if the working machine approaches a geographical area including a ground gradient exceeding or being close to the current maximal allowed ground gradient for the working machine." In neither case could Skillsater be reasonably said to trigger actions based on monitoring the center of gravity of the load against a threshold tipping point; Skillsater only calculates the center of gravity of the load in determining the current maximal allowed ground gradient for the working machine, and at best could be said to monitor the current ground gradient against the current maximal allowed ground gradient for the working machine. Examiner strongly disagrees, Skillsater not only “predicts a risk of rollover [i.e. tipover]” and “calculates the center of gravity” but also “trigger actions based on monitoring the center of gravity of the load against a threshold tipping point” by; As Applicant points out above. “determin[ing] the current maximal allowed ground gradient [i.e. slop which may alter the center of load mass increasing the risk of rollover i.e. tipping point ]" (pp. [0096]) or "autonomously perform[ing] many different actions [to prevent rollover i.e. tipping over], such as stopping or slowing down the working machine by decreasing the speed or activating brakes, autonomously selecting an alternative route, alerting a driver about the predicted risk, or the like" (pp. [0150]) are equivalent to performing a corrective action, As Applicant clearly points out.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-11, 13-18, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skillsater 20180162410. 

Prior art clearly equates center to mean center.  Additional center of mass = center of gravity as the gravity of Earth is uniform. 

Regarding claim 1, Skillsater teaches a processor-implemented method for preventing tilt or tipover of a load during transport by a vehicle, the method comprising: 

retrieving a tipping point of the load (Skillsater Fig.2 point 29 and para 88, the pivoting point around which the working machine will tilt sideways in case of rollover towards the right hand side in FIG. 2. ), based on a center of gravity of the load (Skillsater para 89 relating to Fig.2 center of mass of load 11 different then center of mass of machine 10), a speed of the vehicle(Para 89, Working machine speed is a component for calculating a lateral force F acting a working machine having a mass m), compression of deformable objects, (Skillster para 92; if for example a mechanical suspension system[deformable object i.e. hydraulic, air, spring. Tire obtaining desired weight information of load being currently transported calculating the total force carried by each wheel.  That is liftable in the vertical direction for predicting and risk of rollover i.e. tip over] is used instead of a hydraulic or air suspension system, the level of suspension compression may instead be detected by means of a position sensor located at each wheel for detecting current load condition.) and a turning radius of the vehicle, (Stillwater para 89; and driving through a curve having a radius r) 

wherein the tipping point is based on a simulation utilizing finite element analysis; and (Skillsater para 89, calculating [simulating] a lateral force F acting a working machine) Also (Para 97, The calculations are modeled [simulated] based on rigid body or articulated joint)

 responsive to determining that the center of gravity of the load is within a threshold distance of the tipping point, (Skillsater para 89, the first lateral force 32 is assumed to be larger than [Fig.2; force 32 threshold greater than [past distance] 30 likely rollover] the first force 30 caused by gravity. As a result also the empty working machine will start to rollover in the present situation) taking a corrective action. (Skillsater para 96; the control unit may be configured to determine the current maximal allowed ground gradient [taking a corrective action by limit route] for the working machine. And see [0150])

Regarding claim 2, Skillsater teaches all of the limitations of claim 1 and further, wherein the tipping point is based on the unique properties of the vehicle. (Skillsater para 97; The current maximal allowed ground gradient [as to prevent rollover or tipping] for the working machine may thus have to be determined separately for the tractor unit 2 and trailer unit 3.)

Regarding claim 3, Skillsater teaches all of the limitations of claim 1 and further, wherein the corrective action comprises controlling the speed or turning radius of the vehicle. (Skillsater para 47; the autopilot may decreasing the speed, activating the working machine brakes, controlling the steering, or the like. And see [150])

Regarding claim 4, Skillsater teaches all of the limitations of claim 1 and further, wherein the simulation models interaction between the vehicle, the load, and a foundation. (Skillsater model [simulation or model para 97 as it relates to Fig.1 and 2] Fig.2 #10 working machine [vehicle], #11 loaded working machine [load] and #25 ground [foundation])

Regarding claim 6, Skillsater teaches all of the limitations of claim 1 and further, wherein the tipping point is based on a simulation utilizing a combination of finite element analysis and multi-body dynamics. (Skillsater para 97, determining current maximal allowed ground gradient for the working machine modelled [simulated] as a rigid body. And for articulated joint tractor unit and trailer unit)

Regarding claim 7, Skillsater teaches all of the limitations of claim 1 and further, wherein the simulation utilizes machine learning. (Skillsater para 80, The provision of the ground topographic detection system for real-time generation of topographic data enables rollover risk prediction being based on fresh data [learning the layout], thereby eliminating the risk for erroneous rollover risk prediction due to recently changed topographic conditions.) Also (Skillsater para 39; predicting the future driving path of the working machine based at least on data of historical driving paths of the working machine in the present geographical area) [predicting based of learning historical driving paths.]

Claim 8 is rejected using the same rejections as made to claim 1.
Claim 9 is rejected using the same rejections as made to claim 2.
Claim 10 is rejected using the same rejections as made to claim 3.
Claim 11 is rejected using the same rejections as made to claim 4.
Claim 13 is rejected using the same rejections as made to claim 6.
Claim 14 is rejected using the same rejections as made to claim 7.
Claim 15 is rejected using the same rejections as made to claim 1.
Claim 16 is rejected using the same rejections as made to claim 2.
Claim 17 is rejected using the same rejections as made to claim 3.
Claim 18 is rejected using the same rejections as made to claim 4.
Claim 20 is rejected using the same rejections as made to claim 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5, 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Skillsater as applied to claim above, and further in view of Gault US 20180229988.

Gault; para 30 monitor the center of gravity and dynamic load moment of the forklift 12 and cargo load 16

Regarding claim 5, Skillsater teaches all of the limitations of claim 1 and further teaches, further comprising: 
the speed of the vehicle, and (Skillsater para 47, by decreasing the speed [speed must be monitored to be decreased to reduce risk])
the turning radius of the vehicle (Skillsater para 47, controlling the steering [to control steering, steering must be monitored particularly in autopilot]) 
in real time.  (Skillsater para 47, the autopilot itself may advantageously be alerted for taking the necessary action to reduce the risk for rollover. [Taking action to reduce must have time for corrective action to be taken i.e. real-time]) Based on Applicant’s definition of real-time para 40; such that there is time for corrective action to be taken.

Regarding monitoring the center of gravity of the load, Skillsater teaches (Skillsater para 92, for obtaining the desired weight information of the load M.sub.L being currently transported and the weight of the total machine M.sub.T is to provide the working machine with an on-board load weighting system 70.) But does not explicitly teach monitoring the center of gravity of the load.  However, Gault teaches (Gault; para 30 monitor the center of gravity and dynamic load moment of the forklift 12 and cargo load 16).  Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Skillsater in view of Gault such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of monitoring the dynamic load moment and stabilization of the vehicle.

Claim 12 is rejected using the same rejections as made to claim 5.
Claim 19 is rejected using the same rejections as made to claim 5.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Thompson US 20210094535 (tip over historical radius vehicle load payload speed over tip unstable load gravity frame joint rollover risk data topography material)
Manzi US 20180222732
Jensen US 20140039767
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached on M-F 11am.-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on 469-295-9067.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIHAR A KARWAN/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664